Title: To James Madison from John H. Buckley and Others, [ca. 1 March 1817]
From: Buckley, John H.
To: Madison, James


        
          Honored Sir,
          [ca. 1 March 1817]
        
        We take the liberty to inform you of our sad misfortunes, confined in Cuba Prison, at the inhuman mercy of the cruel Spaniards. Our first misfortunes are as follow; Our vessels being sold for the purpose of privateering, we were obliged to take passage in the schooner Margaretta, Peter Anchor, commander, bound to Jamaica. To our sorrow, after being on the passage two days, the Captain brought up his Carthagenian Commission, and said he was bound on a cruise. Finding ourselves taken in this shameful manner, we concerted with each other to leave her the first opportunity. On the 2d September we captured the schooner Sophia, under Spanish colours, bound to Jamaica, with cattle on board; on the 3d of the same month, captured a Spanish brig from the coast, with 188 negroes on board—the capt. and owner ransomed the brig, &c. for $1600; we allowed the boat to take the captain on shore at Cuba, under a promise that he would return with the money; the unjust agreement of the Spaniards, in place of the money, sent out a King’s schr. of superior force and captured us; at the time of the capture, four of the men got clear in the boat. Honoured Sir, now began the inhuman usage of the cruel Spaniards, cut and mangled to pieces with cutlasses, bound back to back till the blood run from under our finger-nails, we are at present in Cuba Jail, on the allowance of this savage nation, on half a pint of rice and beans, half cooked, for to content the sons of Columbia for 24 hours; without clothing, or any shelter to hide our nakedness, in irons strong, &c. No friends allowed to see us.
        Honored sir—we, the unhappy petitioners, do humbly beg for the mercies of a free country, for which we fought and valiantly conquered our enemies.
        
          John H. Buckley, Nantucket,[and thirteen others]
        
      